Title: To Thomas Jefferson from John Page, 16 September 1806
From: Page, John
To: Jefferson, Thomas


                        
                            My dear Sir
                            
                            Richmond Sepr. 16th. 1806
                        
                        I arrived here on this day week (the 9th.) to enter upon the duties of the office which you had kindly assigned me. The Commission inclosed in a letter from the
                            Comptroller’s Clerk dated 23d. Augt. did not arrive at Gloucester Court House till the 6th. of this month where I received
                            it; and having written to the Comptroller by the return of the mail which brought it, acknowledging its receipt, and
                            promissing to set out immediately to Richmond to comply with the instruction then received, I left Home early the next
                            morning, with intention to take a Seat in the Stage from York; but recollecting that the Stage might be full I proceeded
                            on in my own Carriage, and notwithstanding the rainy blowing weather I happily arrived here on Tuesday the 9th. about 3
                            O’Clock. But unfortunately, it was not till the 11th. that I could procure Securities, having been refused by the two
                            first whose Signatures I had by letters requested. I was at length relieved from my delicate and embarrassing Situation by
                            Judge Tyler’s generous voluntary tender of his name which soon procured me another and the District Attornies Certificate annexed to my Bond.
                        But as Mr. Jones, my Predecessor, had left the office in Confusion, and his Securities Dr. W. Foushee, &
                            G.W. Smith had been informed by his Clerk Mr. Gordon that they would find a deficiency on the Books of the Loan office
                            amounting to more than seven thousand dollars, they locked up the office, till I [had] qualified and since that, have in my presence and assisted by Mr. Dandridge, formerly
                            principal Clerk in the time of Mr. Hopkins, and for some months after Mr. Jones succeeded him as Loan-Officer. These
                            Gentlemen have not yet finished their Examination of the Books of the office, and Mr. Jones’s private accounts, with
                            which, unfortunately, his account as Commissioner of Loans was blended; and no distinction between them found in his
                            account with the Bank, where the public Money committed to his charge was deposited. This Evening the Securities, one of
                            whom (Mr. G.W. Smith) is Mr. Jones’s Administrator with the Will annexed, have promised to begin to take an Inventory of
                            the Books and other Articles which are public property, and which with all the public monies which remained in Mr. Jones’s
                            hands, they have been directed to deliver to me. But as to money, they declare that they have found none—On the 13th.
                            instant I wrote to the Comptroller of the Treasury, and also to the Treasurer of the U.S. informing them of these
                            Obstacles to my proceedings in my new office. Unfortunately a number of poor Pensioners are here waiting for their Money.
                            I thought it proper to trouble you with this long statement of my Situation, as a report has gone abroad, from whom I know
                            not, but it had reached the Treasury department, that it was uncertain whether I would accept the appointment or not. Mr.
                            Ritchie first published, I find what may have given rise to this report and indeed, as he only today, says that I have
                            accepted my appointment of Commissr. of loans, it favors the Idea that till now I had doubted whether I would accept or
                            not. The Moment I received Mr. Randolph’s information respecting your sending on my Commission (which was communicated to
                            me by my Son Fras. Page) I wrote to Mr. Randolph thanking him, and you Sir through him—and when I received my Commission
                            I wrote again to that gentleman informing him that I had then only received and should set out
                            immediately to Richmond to enter upon the duties of my office.
                        Mrs. Page is yet at Rosewell, but had desired that I would unite her thanks with mine to you for the
                            repetition of Kindness to us. be pleased to accept and our best wishes and present us affectionately to Mr. & Mrs. Randolph
                            and their Family.   I am with great respect & Esteem dear Sir your much obliged obedt. Servt.
                        
                            John Page
                            
                        
                    